Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 11-12, 14-22, and 24-31 are pending. Applicant’s amendment filed 1/19/2022 is acknowledged.

2.  Applicant’s IDS, filed 1/19/2022, is acknowledged and have been considered. 

EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner's Amendment was given in a telephone interview with Peter Sawicki on 2/3/2022.

In the Claims:

5.  In claim 5, line 14, the word “comprises" has been replaced with – comprise –.

REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment which incorporates the amino acid sequences of the scFv polypeptides into base claims 11 and 15 from previously indicated allowable claim 15 and 23 has overcome the outstanding rejections under 35 USC 103 which were of the previous office action. None of the prior art references discussed in the prior OA teach a method for identifying and expressing binding domains for an antigen which include the scFv polypeptide sequences. 


Accordingly, claims 11-12, 14-22, and 24-31 are deemed allowable. 

.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 4, 2022			/JAMES  ROGERS/


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644